            Case 2:19-cv-01802-JCC Document 1 Filed 11/06/19 Page 1 of 8



 1

 2

 3

 4

 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                     IN SEATTLE
10     RED DOT CORPORATION, a Washington
       corporation,                                        No.
11
                               Plaintiff,                  COMPLAINT FOR
12                                                         DECLARATORY RELIEF AND
                 v.                                        DAMAGES
13
       THE TRAVELERS INDEMNITY                             JURY DEMANDED
14     COMPANY, a foreign insurance company;
       TRAVELERS CASUALTY AND
15     SURETY COMPANY f/k/a THE AETNA
       CASUALTY AND SURETY COMPANY,
16     a foreign insurance company; and ST.
       PAUL FIRE AND MARINE INSURANCE
17     COMPANY, a foreign insurance company,
18                             Defendants.
19                                          I.    PARTIES
20          1.        Red Dot Corporation is a corporation formed under the laws of Washington
21   with its principal place of business in King County, Washington.
22          2.        Defendant The Travelers Indemnity Company is a corporation organized under
23   the laws of Connecticut, with its principal place of business in Connecticut.
      COMPLAINT FOR DECLARATORY RELIEF AND                                HARPER | HAYES PLLC
      DAMAGES - 1                                                              One Union Square
                                                                        600 University Street, Suite 2420
                                                                           Seattle, Washington 98101
                                                                           Telephone: 206-340-8010
             Case 2:19-cv-01802-JCC Document 1 Filed 11/06/19 Page 2 of 8



 1           3.      Defendant Travelers Casualty and Surety Company, f/k/a The Aetna Casualty

 2   & Surety Company, is a corporation organized under the laws of Connecticut, with its

 3   principal place of business in Connecticut.

 4           4.      St. Paul Fire and Marine Insurance Company is a corporation organized under

 5   the laws of Connecticut, with its principal place of business in Connecticut.

 6           5.      Defendants are referred to collectively as “Travelers” in this Complaint.

 7           6.      On information and belief, Travelers sells various lines of insurance in the State

 8   of Washington and was doing business at all relevant times within King County, Washington.

 9   Moreover, Travelers avails itself of Washington law and insurance regulations in furtherance

10   of its financial interests.

11                                  II.   JURISDICTION & VENUE

12           7.      This Court has personal jurisdiction over Travelers in part because Travelers

13   transacts business within Washington and contracts to insure persons and risks located in

14   Washington, and is thus subject to jurisdiction under RCW 4.28.185, Washington’s Long Arm

15   Statute.

16           8.      Subject matter jurisdiction is proper under 28 U.S.C. § 1332(a)(1) because Red

17   Dot and Travelers are citizens of different states and the amount in controversy exceeds

18   $75,000, exclusive of interest and costs.

19           9.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2), because

20   a substantial part of the events or omissions giving rise to the claim occurred here, and under

21   §§ 1391(b)(1), (c)(2) and (d), because Defendant is subject to the Court’s personal jurisdiction

22   with respect to this action.

23

      COMPLAINT FOR DECLARATORY RELIEF AND                                 HARPER | HAYES PLLC
      DAMAGES - 2                                                               One Union Square
                                                                         600 University Street, Suite 2420
                                                                            Seattle, Washington 98101
                                                                            Telephone: 206-340-8010
            Case 2:19-cv-01802-JCC Document 1 Filed 11/06/19 Page 3 of 8



 1                            III.      THE INSURANCE POLICIES

 2          10.     Travelers issued several policies of general liability insurance under which Red

 3   Dot qualifies as a Named Insured, including but not limited to policy numbers 05AL195865,

 4   05GL112520CCA, 05GL59844CCS, and 05GL59875CCS (collectively “the Policies”). Red

 5   Dot reserves the right to add to or modify the list of the Policies as the discovery process

 6   warrants.

 7                                         IV.        FACTS

 8          11.     Red Dot is a heating, ventilation, and air conditioning (HVAC) equipment

 9   manufacturing company.

10          12.     Red Dot operates its business out of a 158,224‐square‐foot building located in

11   Tukwila, King County, Washington (“the Property”). Red Dot uses the Property for product

12   manufacturing and assembly, storage, and administrative/office space.

13          13.     Red Dot began operating at the Property in 1978 and has maintained operations

14   there continuously to the present day. Historically, Red Dot used chlorinated solvent‐based

15   paint gun cleaners in its business operations.

16          14.     In October of 2018, the current owner of the Property, Highland Park

17   Properties, LLC (“HPP”), informed Red Dot that hazardous substances had been found on the

18   Property, alleged that Red Dot was liable for this damage, and demanded that Red Dot

19   investigate and remediate the contamination and damage, as well as reimburse HPP for the

20   remediation costs it had incurred. At that time, Red Dot retained counsel to defend its interests

21   with respect to HPP’s claim.

22          15.     Red Dot tendered HPP’s claim to Travelers in November 2018 and requested

23   insurance benefits.

      COMPLAINT FOR DECLARATORY RELIEF AND                                 HARPER | HAYES PLLC
      DAMAGES - 3                                                               One Union Square
                                                                         600 University Street, Suite 2420
                                                                            Seattle, Washington 98101
                                                                            Telephone: 206-340-8010
             Case 2:19-cv-01802-JCC Document 1 Filed 11/06/19 Page 4 of 8



 1           16.     In December of 2018, Travelers responded to Red Dot’s claim, purporting to

 2   “reserve all rights and defenses,” but failing to acknowledge and address its duties to defend

 3   or indemnify. In the December 2018 letter, Travelers merely advised Red Dot to “continue to

 4   act in the best interests of Red Dot.”

 5           17.     Red Dot’s interest was in having HPP’s claim investigated and resolved prior

 6   to any litigation.

 7           18.     In April of 2019, Travelers informed Red Dot it determined it “has no defense

 8   obligation to Red Dot” but agreed to “investigate to determine whether any indemnity

 9   obligation exists” to Red Dot.

10           19.     After receiving no further communication from Travelers for three months,

11   Red Dot again contacted Travelers on July 25, 2019, renewing its tender of the HPP claim,

12   and requesting “all available coverage under all available policies issued by Travelers or any

13   of its related, subsidiary, or affiliated companies.”

14           20.     Travelers never responded to Red Dot’s July 25 communication or otherwise

15   assisted Red Dot in resolving HPP’s claim without litigation.

16           21.     On October 2, 2019, HPP sued Red Dot in King County Superior Court, Cause

17   No. 19-2-25834-9 KNT (“the Underlying Action”) for property damage to the Property caused

18   by Red Dot’s operations.

19           22.     Red Dot tendered the Underlying Action to Travelers by letter dated October

20   4, 2019, and requested “all available defense and indemnity coverages under all available

21   policies.”

22           23.     Travelers acknowledged Red Dot’s tender by letter dated October 9, 2019, but

23   failed to defend the Underlying Action or even acknowledge any such duty. Instead, Travelers

      COMPLAINT FOR DECLARATORY RELIEF AND                              HARPER | HAYES PLLC
      DAMAGES - 4                                                            One Union Square
                                                                      600 University Street, Suite 2420
                                                                         Seattle, Washington 98101
                                                                         Telephone: 206-340-8010
            Case 2:19-cv-01802-JCC Document 1 Filed 11/06/19 Page 5 of 8



 1   said it would review the allegations in the Underlying Action in conjunction with the Policies,

 2   “and correspond in more detail in subsequent correspondence.”

 3          24.     To date, Travelers has neither affirmed nor denied coverage for the Underlying

 4   Action, and has not agreed to defend Red Dot.

 5                                 V.        CAUSES OF ACTION

 6                                 Cause No. 1—Declaratory Relief

 7          25.     Red Dot re-alleges the preceding paragraphs as though fully set forth therein.

 8          26.     An actual controversy exists between Red Dot and Travelers as to the rights

 9   and obligations of the parties under the Policies. Red Dot is entitled to a declaration of the

10   rights and obligations of the parties under the Policies pursuant to applicable statute, rule, and

11   common law.

12          27.     The declaratory relief sought includes declarations that: (a) Travelers has a duty

13   to defend Red Dot against the claims alleged in the Underlying Action; (b) Travelers breached

14   its duty to defend against the Underlying Action; (c) the undisputed facts establish that

15   Travelers materially violated numerous regulations regarding Unfair Claims Settlement

16   Practices, including WAC 284-30-330, WAC 284-30-350, WAC 284-30-370, and WAC 284-

17   30-380; (d) Travelers’ refusal to accept the defense was unreasonable, frivolous, or unfounded;

18   (e) as a result of Travelers’ acts, omissions, and breaches, Red Dot is excused from complying

19   with any conditions allegedly imposed by the Policies; (f) as a result of its acts, omissions, and

20   breaches, Travelers has forfeited all rights of subrogation and contribution; and (g) as a result

21   of its acts, omissions, and breaches, Travelers is estopped from denying coverage for any

22   settlement or judgment in the Underlying Action.

23

      COMPLAINT FOR DECLARATORY RELIEF AND                                 HARPER | HAYES PLLC
      DAMAGES - 5                                                               One Union Square
                                                                         600 University Street, Suite 2420
                                                                            Seattle, Washington 98101
                                                                            Telephone: 206-340-8010
            Case 2:19-cv-01802-JCC Document 1 Filed 11/06/19 Page 6 of 8



 1                                   Cause No. 2—Breach of Contract

 2          28.     Red Dot re-alleges the preceding paragraphs as though fully set forth herein.

 3          29.     Red Dot is insured under the Polices, and therefore has contractual relationship

 4   with Travelers.

 5          30.     Under the provisions of the Policies, Travelers was obligated to defend and

 6   attempt settlement in the Underlying Action.

 7          31.     Travelers materially breached its contractual obligations to Red Dot to defend

 8   and attempt settlement of the Underlying Action.

 9          32.     Travelers’ breaches caused harm to Red Dot in an amount to be proven at trial.

10                                   Cause No. 3—Insurance Bad Faith

11          33.     Red Dot re-alleges the preceding paragraphs as though fully set forth herein.

12          34.     Under Tank v. State Farm Fire & Cas. Co., 715 P.2d 1133 (Wash. 1986), RCW

13   48.01.030, and other applicable Washington law, Travelers owed a duty to act in good faith

14   toward Red Dot.

15          35.     Travelers breached its duty of good faith in numerous ways, causing harm to

16   Red Dot in an amount to be proven at trial.

17                                        Cause No. 4—Negligence

18          36.     Red Dot re-alleges the preceding paragraphs as though fully set forth herein.

19          37.     Travelers had a duty to use ordinary care in investigating Red Dot’s claim for

20   coverage under the Policies. For example, and without limitation, Travelers had a duty to

21   institute standards for prompt and thorough investigations, conduct a thorough investigation,

22   and make a coverage decision in compliance with all applicable law and insurance regulations.

23

      COMPLAINT FOR DECLARATORY RELIEF AND                               HARPER | HAYES PLLC
      DAMAGES - 6                                                             One Union Square
                                                                       600 University Street, Suite 2420
                                                                          Seattle, Washington 98101
                                                                          Telephone: 206-340-8010
              Case 2:19-cv-01802-JCC Document 1 Filed 11/06/19 Page 7 of 8



 1            38.     Travelers failed to use ordinary care in investigating Red Dot’s claim for

 2   coverage under the Policies and by failing to defend Red Dot against the Underlying Action.

 3            39.     Travelers’ negligence caused harm to Red Dot in an amount to be proven at

 4   trial.

 5                                  Cause No. 5—Consumer Protection Act

 6            40.     Red Dot re-alleges the preceding paragraphs as though fully set forth herein.

 7            41.     The business of insurance is one affected by the public interest under RCW

 8   48.01.030.

 9            42.     Travelers’ acts and omissions described above violate, among other statutes

10   and regulations, WAC 284-30-330, WAC 284-30-350, WAC 284-30-370, and WAC 284-30-

11   380. Travelers’ violations of these regulations constitute unfair or deceptive acts or practices

12   occurring in trade or commerce in violation of Washington’s Consumer Protection Act, RCW

13   Chapter 19.86.

14            43.     Travelers’ violation of Washington’s Consumer Protection Act caused injury

15   to Red Dot’s business or property in an amount to be proven at trial.

16                                 VI.       RELIEF REQUESTED

17            1.      A declaration as to the rights and obligations of the parties consistent with the

18   relief requested in this pleading;

19            2.      An award of all money damages available by law, contract, or statute;

20            3.      An award of prejudgment and post-judgment interest as allowed by law;

21            4.      An award of attorney’s fees and other costs and expenses of litigation pursuant

22   to applicable statute, regulation, common law, or recognized ground in equity;

23            5.      An award of punitive damages as allowed by applicable law; and

      COMPLAINT FOR DECLARATORY RELIEF AND                                  HARPER | HAYES PLLC
      DAMAGES - 7                                                                One Union Square
                                                                          600 University Street, Suite 2420
                                                                             Seattle, Washington 98101
                                                                             Telephone: 206-340-8010
          Case 2:19-cv-01802-JCC Document 1 Filed 11/06/19 Page 8 of 8



 1        6.     Such other and further relief as this Court deems just and proper.

 2                                VII.      JURY DEMAND

 3        Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38.

 4       DATED this 6th day of November 2019.

 5                                       HARPER | HAYES PLLC

 6
                                         By: s/ Gregory L. Harper
 7                                          Gregory L. Harper, WSBA No. 27311
                                            s/ Charles K. Davis
 8                                          Charles K. Davis, WSBA No. 38231
                                            600 University Street, Suite 2420
 9                                          Seattle, WA 98101
                                            206.340.8010
10                                          greg@harperhayes.com
                                            cdavis@harperhayes.com
11                                          Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

     COMPLAINT FOR DECLARATORY RELIEF AND                               HARPER | HAYES PLLC
     DAMAGES - 8                                                            One Union Square
                                                                     600 University Street, Suite 2420
                                                                        Seattle, Washington 98101
                                                                        Telephone: 206-340-8010
